Citation Nr: 0121547	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  01-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for obstructive airway 
disease as a result of exposure to herbicides.

2.  Entitlement to service connection for a right leg 
condition.

3.  Entitlement to service connection for a skin condition as 
a result of exposure to herbicides.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to September 
1974.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of entitlement to service connection for a skin 
condition as a result of exposure to herbicides will be 
discussed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  Except for the claim involving a skin condition, all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained, and no further development is 
necessary to comply with the Veterans Claims Assistance Act 
of 2000.

2.  Obstructive airway disease is not recognized by the VA as 
a disease for which the Secretary has determined that a 
presumption of service connection on the basis of herbicide 
exposure is warranted.

3.  Medical evidence indicates that the veteran's obstructive 
airway disease is related to a long history of heavy 
cigarette smoking. 

4.  No medical evidence establishes that the veteran suffers 
from a right leg condition related to his military service. 

5.  The veteran has a small hemorrhoid which causes bleeding 
with bowel movements, but there is no evidence of any anemia 
or fissures. 


CONCLUSIONS OF LAW

1.  Obstructive airway disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  A right leg condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

3.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.1-4.14, 4.114, 
Diagnostic Code 7336 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal involves claims of entitlement to service 
connection for obstructive airway disease and a right leg 
condition.  The veteran essentially claims that he suffers 
from shortness of breath as a result of having been exposed 
to herbicides while on active duty in Vietnam.  He also 
claims that he suffers from pain in his right leg which began 
in service.  Finally, he claims that the RO erred in 
assigning a noncompensable (zero percent) evaluation for his 
service-connected hemorrhoids. 

I.  Duty to Assist

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(VCAA), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects these claims as they were 
pending on the date of enactment of the new law.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The Board finds that the rating 
decision on appeal as well as the statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new statute in that they clearly notify the veteran and 
his representative of the evidence necessary to substantiate 
his claims.  The statement of the case also included the 
applicable provisions of the VCAA.  Under these 
circumstances, the Board finds that the notification 
requirement has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has been afforded a recent VA general 
medical examination which addressed the disabilities at 
issue.  In a VA Form 646, the veteran's representative 
indicated that the veteran should be afforded a colonoscopy 
to determine the nature and severity of his hemorrhoids.  The 
Board disagrees, as a colonoscopy is used to view the colon 
and is not needed to examine hemorrhoids.  Finally, the Board 
notes that the veteran declined the opportunity to testify at 
a personal hearing and has not referenced any unobtained 
evidence that might aid his claims.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Service-Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred in service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran was exposed to Agent Orange during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection related to Agent Orange 
is not available, and the presumption of exposure to 
herbicides is also precluded.  McCartt v. West, 12 Vet. App. 
164 (1999).  However, even if an appellant is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).

A.  Minimal Obstructive Airway Disease

The veteran's service medical records show that he was seen 
in July 1972 for bilateral pleuritic chest pain and a 
productive cough.  It was noted that he still smoked heavily.  
The diagnosis was possible pericarditis.  Pericarditis is 
inflammation of the pericardium--the fibroserous membrane 
consisting of mesothelium and submesothelial connective 
tissue covering the heart and beginning of the great vessels.  
Stedman's Medical Dictionary 1326 (26th ed. 1995).  No 
further respiratory problems were noted in service.  

At a VA general medical examination in January 2001, the 
veteran reported shortness of breath with exertion.  He 
admitted that he smoked a pack of cigarettes a day, and had 
been a heavier smoker in the past.  X-rays of the chest were 
normal, and a pulmonary function test showed minimal 
obstructive airway disease.   The examiner diagnosed the 
veteran as having chronic obstructive airway disease 
secondary to smoking.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for obstructive airway 
disease as a result of exposure to herbicides.  The record 
shows that the veteran served in the Republic of Vietnam 
during the Vietnam War era, and that he has recently been 
diagnosed as having obstructive airway disease.  
Nevertheless, obstructive airway disease is not among the 
diseases for which the Secretary of Veterans Affairs, under 
the Authority of the Agent Orange Act of 1991, has determined 
is associated with exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  Under these 
circumstances, service connection can only be established 
with proof of actual direct causation.  See Combee, supra.

However, as the veteran has also failed to present medical 
evidence linking his current respiratory disorder to service, 
or to exposure to herbicides, there is no basis for a grant 
of service connection on a direct basis.  The January 2001 VA 
examination report includes a medical opinion that the 
veteran's obstructive airway disease is secondary to smoking.  
On July 22, 1998, the President of the United States signed 
into law the Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865- 
66 (1998), to be codified at 38 U.S.C. § 1103.  In substance, 
the new statute prohibits the granting of service connection 
for diseases stemming from the use of tobacco products in 
claims filed on or after June 9, 1998.  As the veteran's 
claim was filed on August 23, 2000, service connection for 
obstructive airway disease secondary to smoking is precluded 
by law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the 
law and not the evidence is dispositive of the issue, the 
claim must be denied because of a lack of entitlement under 
the law).

In conclusion, the veteran's claim of entitlement to service 
connection for obstructive airway disease must be denied.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000).  Thus, the appeal is denied.

B.  Right Leg Condition

The veteran's service medical records make no reference to 
any injury or disease of the right leg.  In April 1972, he 
was seen after falling and hurting his back.  He reported low 
back pain but denied pain in either leg.  The clinician's 
impression was acute low back strain.  

At his VA examination in January 2001, the veteran reported 
pain in his right leg and said he was told that he had a 
herniated disc one year ago.  He explained that he continued 
to work installing central air conditioning and heating 
units, but that he did not work steadily because of back 
pain.  A physical examination revealed no back or right leg 
pathology.  The lumbar spine demonstrated full range of 
motion, no neurological findings were present, and X-rays of 
the lumbosacral spine were negative.  The examiner concluded 
that "no definite diagnosis could be made with respect to 
the veteran's back condition at this time."  The examiner 
also noted that the veteran continued to be functional and 
perform heavy work when available.  

After reviewing the merits of the case, the Board notes that 
veteran has simply not presented medical evidence 
establishing that he currently has a right leg condition.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (holding that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.")  Despite the veteran's 
assertions that he currently has a right leg condition, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to establish the presence 
of this claimed disability.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (lay assertions of medical etiology cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)); Espiritu, 2 Vet. App. at 494-495 
(laypersons are not competent to render medical opinions).  
Thus, the veteran's statements concerning the presence of a 
right leg condition related to service are of limited 
probative value, particularly in light of the medical 
evidence showing no such disorder.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right leg condition.  Accordingly, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475,   § 4, 114 Stat. 2096, 2098-99 
(2000).  Thus, the appeal is denied.

III.  Entitlement to an Initial 
Compensable Evaluation for 
Hemorrhoids

The veteran's service medical records shows that he was 
treated in May 1972 for pain in his rectum due to a thumbnail 
size external hemorrhoid.  In an April 2001 rating decision, 
the RO granted service connection for hemorrhoids but 
assigned a noncompensable evaluation, effective July 2000.  
The veteran appealed that decision concerning the 
noncompensable evaluation.  As this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's hemorrhoids have been evaluated under 
Diagnostic Code 7336.  This diagnostic code provides a 
noncompensable evaluation for mild or moderate hemorrhoids; a 
10 percent evaluation where there is evidence of large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue and evidencing frequent recurrences; and a 20 percent 
evaluation where there is persistent bleeding and secondary 
anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7336.

When examined by VA in January 2001, the veteran told the 
examiner that he experienced rectal bleeding of bright red 
blood approximately six times a year.  He explained that 
bleeding occurred after drinking liquor or beer, with the 
most recent episode occurring on New Year's Eve.   It was 
noted that a colonoscopy performed two years prior was 
negative.  Objectively, the examiner observed a small 
hemorrhoid.  The diagnosis was simply hemorrhoids. 

In his notice of disagreement, received in April 2001, the 
veteran argued that the RO erred in assigning a 
noncompensable evaluation.  He explained that his hemorrhoid 
continued to bleed "off and on all the time for the last 
several years."   In a VA Form 646 submitted by the 
veteran's representative, it was argued that the finding of a 
small external hemorrhoid noted in the January 2001 
examination report was based on a colonoscopy performed two 
years prior.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's service-connected 
hemorrhoids.  The Board has considered the veteran's notice 
of disagreement in which he described constant rectal 
bleeding, which is one criteria required for a 20 percent 
evaluation under Diagnostic Code 7336.  At his January 2001 
examination, however, the veteran reported rectal bleeding 
only six times a year, which contradicts his assertions of 
constant bleeding.  Even assuming for discussion purposes 
that the veteran does in fact suffer from persistent 
bleeding, the evidence must show that anemia has resulted 
from such bleeding.  In this case, however, there is no 
evidence of anemia, fissures or masses. 

Under these circumstances, the Board can only conclude that 
the preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected hemorrhoids 
since the initial grant of service connection.  Accordingly, 
the doctrine of reasonable doubt need not be considered. 
VCAA, Pub. L. No. 106-475,   § 4, 114 Stat. 2096, 2098-99 
(2000).


ORDER

Service connection for obstructive airway disease as a result 
of exposure to herbicides is denied.

Service connection for a right leg condition is denied.

An initial compensable evaluation for hemorrhoids is denied.  


REMAND

The veteran claims that he suffers from a skin condition on 
his left arm and across the left side of his abdomen as a 
result of having been exposed to herbicides in service.  
Before the Board can adjudicate this claim, however, 
additional evidence is required to comply with the VCAA.  

Service medical records show that the veteran was treated in 
July 1974 for tender "lumps" on his inner thigh for the 
past three days.  A clinician attributed these lumps to 
lymphangitis probably caused by a tick bite near that area.  
No further skin problems were identified in service.  In 
fact, no skin problems were documented until many years after 
service. 

The veteran was seen at a VA medical facility in June 2000 
for a painful rash which started on his left hip and spread 
to his right groin and buttock area.  The affected areas were 
described as pruritic.  The veteran said he was living with 
his girlfriend and described their relationship as 
monogamous.   The assessment was L1 distribution zoster.  The 
veteran was given a prescription for Acyclovir.   At his June 
2001 VA medical examination, the veteran reported a skin rash 
on the left side of his abdomen which had occurred only twice 
at intervals of about one year.  He was told it was a virus, 
and the examiner commented that it sounded like herpes 
zoster.  It was noted that the veteran had been treated with 
antibiotics and that the rash was not active at the time of 
examination.  The diagnosis was history of herpes zoster. 

Based on these findings, and in light of the duty to assist 
under the VCAA, the Board finds that the veteran should be 
afforded a VA dermatological examination during the active 
phase of his skin condition.  Ardison v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (holding that fluctuation in 
symptomatology may require additional evaluation to allow for 
an informed determination). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a 
dermatological examination by the VA to 
determine the nature and etiology of his 
skin condition.  The examination should 
be scheduled at a time when the veteran's 
skin condition is active.  The claims 
file should be made available to the 
examiner for review prior to examination.  
All indicated studies and tests should be 
performed.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent likelihood 
or greater) that any skin condition found 
on examination is related to service, to 
include herbicide exposure therein.  A 
complete rationale for any opinion 
expressed must be provided.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for a skin condition 
as a result of exposure to herbicides.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
each matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 



